Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ response to the Restriction Election Requirement dated 7/23/2021. Applicants’ have elected Group I (claims 72-87) for examination without traverse. Applicants’ have elected the isotonicity Agent: sodium chloride; Stabilizing Agent: disodium edetate; and Absorption enhancer: dodecyl maltoside as the species for.
The requirement is still deemed proper and is therefore made FINAL.
Claims 72-88 are pending. Claim 88 is withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claim corresponding to the elected subject matter is claims 72-87 and is herein acted on the merits.

Application Priority
This application filed 05/15/2019 is a national stage entry of PCT/US17/60964 , International Filing Date: 11/09/2017, claims priority to 62/424,378, filed 11/18/2016.


Information Disclosure Statement

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 74-76 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 74-76 and 86 contain the trademark/trade name the absorption enhancer Intravail®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
	 
Claims 72-87 are rejected under 35 U.S.C. 103 as being unpatentable over Crystal et al. (US20150258019A1) in view of Maggio et al. (US 20090110735 A1).
A pharmaceutical formulation for intranasal administration comprising, in an aqueous solution of about 50 to about 250 UL: about 1-10 mg nalmefene hydrochloride or a hydrate thereof: between about 0.2% (w/v) and about 1.2% (w/v) of an isotonicity agent; and an absorption enhancer.
Crystal et al. teaches a single-use, pre-primed device adapted for nasal delivery of a pharmaceutical composition to a patient by one actuation of said device into one nostril of said patient, having a single reservoir comprising a pharmaceutical composition which comprise an opioid antagonist (abstract and claim1).  Opioid antagonist listed include Nalmefene hydrochloride [0054]. The composition is an aqueous solution of about 100 μL comprising: about 2 mg or about 4 mg an opioid antagonist; between about 0.2 mg and about 1.2 mg of an isotonicity agent; between about 0.005 mg and about 0.015 mg of a preservative; between about 0.01 mg and about 0.05 mg of a stabilizing agent; an amount of an acid sufficient to achieve a pH or 3.5-5.5.  The isotonicity agent is NaCl, the stabilizing agent is disodium edetate ([0233], claim 1).  Literature data has indicated that naloxone is sensitive to environmental factors, such as air, light and colours in certain vials, which may induce a risk for degradation. Consequently disodium edetate was added to the above formulation [0347].

Maggio et al. teaches Exemplary preservatives include ethylene diamine tetraacetic acid (EDTA), benzalkonium chloride, and sodium azide or dodecyl maltoside.

It would have been obvious to one or ordinary skill in the art at the time of filing to interchange  benzalkonium chloride and dodecyl maltoside and increase the amount of the stabilizing agent.  The motivation comes from the teaching in Crystal et al. that a preservative is useful in the intranasal formulation, and that in a case where sensitivity to environmental factors, such as air, light and colors in certain vials, may induce a risk for degradation, disodium edetate was added; and from Maggio et al. that benzalkonium chloride and dodecyl maltoside are both preservatives. Hence, a skilled artisan would have reasonable expectation of successfully achieving similar preservative and decreased degradation properties. 
Claims 72-87 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN1634062A) in view of Crystal et al. (US20150258019A1) and Maggio et al. (US 20090110735 A1).
A pharmaceutical formulation for intranasal administration comprising, in an aqueous solution of about 50 to about 250 UL: about 1-10 mg nalmefene hydrochloride or a hydrate thereof: between about 0.2% (w/v) and about 1.2% (w/v) of an isotonicity agent; and an absorption enhancer.

 The reference teaches nalmefene hydrochloride (claim 1). The nalmefene of 0.2-80% of the formulation.
While the reference teaches an absorption enhancer, the reference fails to specify the specific absorption enhancer, nor an isotonicity agent or Stabilizing Agent: disodium edetate.

Crystal et al. teaches a single-use, pre-primed device adapted for nasal delivery of a pharmaceutical composition to a patient by one actuation of said device into one nostril of said patient, having a single reservoir comprising a pharmaceutical composition which comprise an opioid antagonist (abstract and claim1).  Opioid antagonist listed include Nalmefene hydrochloride [0054]. The composition is an aqueous solution of about 100 μL comprising: about 2 mg or about 4 mg an opioid antagonist; between about 0.2 mg and about 1.2 mg of an isotonicity agent; between about 0.005 mg and about 0.015 mg of a preservative; between about 0.01 mg and about 0.05 mg of a stabilizing agent; an amount of an acid sufficient to achieve a pH or 3.5-5.5.  The isotonicity agent is NaCl, the stabilizing agent is disodium edetate ([0233], claim 1).  Literature data has indicated that naloxone is sensitive to environmental factors, such as air, light and colours in certain vials, which may induce a risk for degradation. Consequently disodium edetate was added to the above formulation [0347].


It would have been obvious to one or ordinary skill in the art at the time of filing to interchange  benzalkonium chloride and dodecyl maltoside and increase the amount of the stabilizing agent.  The motivation comes from the teaching in Crystal et al. that a preservative is useful in the intranasal formulation, and that in a case where sensitivity to environmental factors, such as air, light and colors in certain vials, may induce a risk for degradation, disodium edetate was added; and from Maggio et al. that benzalkonium chloride and dodecyl maltoside are both preservatives. Hence, a skilled artisan would have reasonable expectation of successfully achieving similar preservative and decreased degradation properties. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 72-87 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-11, 13, 15, 17, 23-24, 26, 29, 33-36, and 41 of co-pending Application No. : 17/055647. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications disclose 3.0 about 10.0 nalmefene hydrochloride, a hydrate thereof, or another pharmaceutically acceptable salt;about 0.8% (w/v) of NaCl;about 0.005% to about 0.05% (w/v) benzalkonium chloride;about 0.2 mg disodium edetate; about 0.1% (w/v) to about 0.5% (w/v) dodecyl maltoside.  The main difference between the instant application and the prior application is that the prior application does not specify an aqueous solution.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make an aqueous solution with the same amounts of components claimed within the same range of the prior art reference.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
        
					Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAYLA SOROUSH/Primary Examiner, Art Unit 1627